MEMORANDUM **
Edwin J. Cohens appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed.R.Civ.P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.2010). We affirm.
The district court properly dismissed Cohen’s 42 U.S.C. § 1983 claim because Cohen failed to allege facts sufficient to state any plausible claim. See id. at 341-42 (although pro se pleadings are to be liberally construed, a plaintiff must present factual allegations sufficient to state a plausible claim for relief); see also AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir.2012) (discussing pleading requirements for a Monell liability claim).
The district court did not abuse its discretion by denying leave to amend after providing notice of deficiencies and one opportunity to amend and concluding that further amendment would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc) (setting forth standard of review and explaining that leave to amend should be given unless the deficiencies in the complaint cannot be cured by amendment).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.